Case 17-58569-jwc          Doc 62     Filed 04/03/20 Entered 04/03/20 12:44:27                   Desc Main
                                      Document     Page 1 of 39




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

  IN RE:                                                     CHAPTER 13

  IAN LEE LAMBERT.                                           CASE NO. 17-58569-JWC

           Debtor.


  TRUIST BANK, SUCCESSOR BY MERGER                           CONTESTED MATTER
  TO SUNTRUST BANK,

           Movant.

  VS.
  IAN LEE LAMBERT,
  NANCY J. WHALEY. Trnstee

           Respondents.

                NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY


           Movant has filed documents with the court to obtain relief from the automatic stay.

           YOUR RJGHTS MAY BE AFFECTED. You should read these documents carefully and
           discuss them with your attorney, if you have one in this bankruptcy case. If you do not have
           an attorney, you may wish to consult one.

           If you do not want the court to grant relief from the automatic stay or if you want the court lo
           consider your views on the mofon, then you or your attorney shall attend the hearing scheduled
           to be held on

           April 28, 2020 at 9:30a.m. at the United States Bankruptcy Court, 75 Ted Turner Drive
           S.W., Courtroom 1203, Atlanta, Georgia 30303.
           ***Given the current public health crisis, hearings may be telephonic only. Please check the “Important
           Information Regarding Court Operations During COVID-19 Outbreak” tab at the top of the GANB
           Website prior to the hearing for instructions on whether to appear in person or by phone.***
           lfyou or yow· attorney does not take these steps, the cowt may decide that you do not oppose the
           relief sought in the motion and may enter an order granting relief.

           You may also file a written response to the pleading with the Clerk at the address stated below,
           but you are not required to do so. If you file a written response, you must attach a certificate
           stating when, how and on whom (including addresses) you served the response. Send your
           response so that it is received by the Clerk at least two business days before the hearing.
Case 17-58569-jwc      Doc 62      Filed 04/03/20 Entered 04/03/20 12:44:27                  Desc Main
                                   Document     Page 2 of 39




        Tf a hearing on the motion for relief from the automatic stay cannot be held withi.n thirty (30)
        days, Movant waives the requirement for holding a preliminary hearing within thirty days of
        filing the motion and agrees to a hearing on the earliest possible date. Movant consents to the
        automatic stay remaining in effect until the Court orders otherwise.

        The address of the Clerk's Office is: Clerk, 75 Ted Turner Drive S.W., Suite 1340, Atlanta,
        Georgia 30303. You must also send a copy of your response to the w1dersigned at the address
        stated below.


        Dated this:   4/3/2020



                                                 ls/Ciro A Mestres
                                                 Ciro A Mestres, GA BAR NO. 840253
                                                 Attorney for Movant
                                                 McCalla Raymer Leibert Pierce, LLC
                                                 1544 Old Alabama Road
                                                 Roswell, Georgia 30076
                                                 678-281-65 l 6
                                                 Ciro.Mestres@mccalla.com
Case 17-58569-jwc   Doc 62   Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document     Page 3 of 39
Case 17-58569-jwc   Doc 62   Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document     Page 4 of 39
Case 17-58569-jwc   Doc 62   Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document     Page 5 of 39
Case 17-58569-jwc       Doc 62       Filed 04/03/20 Entered 04/03/20 12:44:27          Desc Main
                                     Document     Page 6 of 39




                                              BANKRUPTCY CASE NO. 17-58569-JWC

                                              CHAPTER 13

                                     CERTIFICATE OF SERVICE

         r, Ciro A Mestres. of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
  Roswell, Georgia 30076-2102, certify:

          That on the date below, 1 served a copy of the within NOTICE OF ASSIGNMENT OF
  HEARING. together with the MOTION FOR RELIEF FROM THE AUTOMATIC STAY filed in
  this bankruptcy maner on the following parties at the addresses shown, by regular United Stales
  Mai_l, postage prepaid, unless another manner of service is expressly indicated:

  Ian Lee Lambert
  2748 Saddle Ridge Lake Drive
  Marietta, GA 30062

  Howard P. Slomka                            (served via ECF notification)
  Slipakoff & Slomka, PC
  Suite 2100
  3350 Riverwood Parkway
  Atlanta, GA 30339

  Nancy J. Whaley, Trustee                    (served via ECF notification)
  Suite 120, Suntrust Garden Plaza
  303 Peachtree Center Avenue
  Atlanta, GA 30303


  I CERTIFY UNDER PENAL TY OF PERJURY THAT THE FOREGOING IS TRUE AND
  CORRECT.

  Executed on:    4/3/2020             By: ls/Ciro A Mestres
                       (date)              Ciro A Mestres Georgia BAR NO. 840253
                                           Attorney for Movant
Case 17-58569-jwc   Doc 62   Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document     Page 7 of 39
Case 17-58569-jwc   Doc 62   Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document     Page 8 of 39
Case 17-58569-jwc   Doc 62   Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document     Page 9 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 10 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 11 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 12 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 13 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 14 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 15 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 16 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 17 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 18 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 19 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 20 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 21 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 22 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 23 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 24 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 25 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 26 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 27 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 28 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 29 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 30 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 31 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 32 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 33 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 34 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 35 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 36 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 37 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 38 of 39
Case 17-58569-jwc   Doc 62    Filed 04/03/20 Entered 04/03/20 12:44:27   Desc Main
                             Document      Page 39 of 39
